The opinion of the court was delivered, July 7th 1870, by
Agnew, J.
— We are inclined to think the court below was right on the question of notice, which the affidavit of defence failed to deny; but it is unnecessary to decide that question; as we are of opinion the Act of 12th April 1859, and the 1st, 2d, 3d, 5th and 6th sections of the Act of April 80th 1864 are not repealed so far as they involve the purpose of the settlements in question. It would be difficult to answer the argument of the plaintiff in error, if the repeal contained in the 16th section of the Act of May 1st 1868 were absolute. It is not, however, the repealing clause being qualified so as to repeal former acts only so far as they are altered and supplied by the Act of May 1st 1868. If we examine the Act of May 1st 1868 we shall find it entirely prospective in its operation, and consequently prospective only in its repeal; for it is only in this respect the act alters and supplies former acts. Hereafter, says the 1st section, no company shall go into operation without being registered. Hereafter, says the 2d section, it shall *73be tbe duty of corporation officers to make tbe annual returns required for taxation. So in all tbe following sections tbe language imports future action. Tbe Act of May 1st 1868 was drafted and reported by a commission consisting of tbe auditor-general, secretary of tbe Commonwealth and state treasurer, under tbe Act of 12th April 1867, “to revise, collate and digest all public acts and statutes regulating and relating to the system of taxation.” It is not likely that gentlemen so familiar with tbe system of state taxation of corporations would intend an absolute repeal, and a consequent loss of all former uncollected taxes. , No doubt tbe repealing clause was drafted in terms to avoid this effect, and therefore to extend no farther than tbe act itself was intended to operate, to wit, upon future taxation. Hence tbe qualified language of tbe clause. Tbe settlement of accounts and tbe proceedings to enforce payment do not depend upon the laws repealed, but upon general laws, not repealed.
Tbe judgments in those cases are therefore affirmed.